DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00052-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 

IN THE GUARDIANSHIP
OF ALBERTA MILLER                                    §     COUNTY COURT AT LAW OF
AN INCAPACITATED PERSON

§RUSK COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  In her motion, Appellant represents that the parties
have reached an agreement that disposes of all issues presented for appeal.  Because Appellant  has
met the requirements of Texas Rule of Appellate Procedure 42.1(a)(2), the motion is granted, and
the appeal is dismissed. 
Opinion delivered December 8, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)